Citation Nr: 0318374	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
until his retirement from service in December 1962.  The 
appellant is the widow of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.
 
The Board notes a hearing before a Veterans Law Judge was 
scheduled in April 2003 in accordance with the appellant's 
request.  She did not report for that hearing, nor did she 
request that it be rescheduled in a timely fashion.  
Therefore, her request for a hearing is considered withdrawn.

By rating action in April 2003, the RO denied a claim for 
service connection for a kidney disability with bladder 
outlet obstruction for accrued benefit purposes.  Also in 
April 2003, the RO informed the appellant of this decision 
and of her appellate rights.  Since the appellant has not 
expressed disagreement with the denial of this claim, this 
issue is not currently in appellate status before the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the appellant and her representative, 
by letter issued April 10, 2003, of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate her claims and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  The appellant was 
informed that she had 30 days from the date of the letter to 
submit evidence in support of her claim.  The Board notes 
that a claimant has one year from the date of such notice to 
provide the necessary information and evidence to VA.  See 38 
U.S.C.A. § 5103(b) (West 2002).  

Pursuant to the express language of 38 C.F.R. § 3.159(b)(1), 
VA may decide a claim prior to the expiration of the one-year 
period for responding to a VCAA notice, set forth in 
38 U.S.C. § 5103(b), when a claimant has not responded to a 
VCAA notice request within the allotted response period.  
However, in this case, the appellant was not informed of the 
one-year period, and this one-year period has not elapsed.  
As such, a remand in this case is required for due process 
reasons, in that the appellant has not been notified properly 
of her legal rights.  See generally, Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304,  - 
7305, - 7316 (Fed. Cir. May 1, 2003), (holding that 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) because it 
afforded a veteran less than one year for the receipt of 
additional evidence). 


Accordingly, this case is REMANDED for the following:

1.  Take appropriate action in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b).  In this regard, 
advise the appellant that she has up to 
one year after the April 2003 VCAA notice 
letter to submit additional evidence, and 
that, if the case is returned to the 
Board, the Board may not be able to 
adjudicate the claims prior to the 
expiration of the one-year time period 
unless she indicates that she has no 
additional evidence to submit or waives 
the one-year response period.  

2.  If any additional evidence is 
received, readjudicate the appellant's 
claims and provide the appellant and her 
representative a supplemental statement 
of the case on all issues in appellate 
status.  Give her an appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


